Citation Nr: 1044526	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 20 percent 
for right knee chondromalacia.

3.  Entitlement to a disability rating greater than 20 percent 
for left knee chondromalacia.

4.  Entitlement to a disability rating greater than 10 percent 
prior to November 10, 2008, for a bilateral wrist disability.

5.  Entitlement to a disability rating greater than 10 percent 
effective November 10, 2008, for carpal tunnel syndrome, de 
Quervain's syndrome, and tenosynovitis in the right wrist.

6.  Entitlement to a disability rating greater than 10 percent 
effective November 10, 2008, for carpal tunnel syndrome, de 
Quervain's syndrome, and tenosynovitis in the left wrist.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & her daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to November 1979, 
from November 1980 to February 1985, and from August 1989 to 
October 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the Veteran's claims for a 
disability rating greater than 50 percent for PTSD, disability 
ratings greater than 20 percent for chondromalacia in each knee, 
and for a disability rating greater than 10 percent for a 
bilateral wrist disability.  

This matter also is on appeal of a September 2006 rating decision 
in which the RO denied, in pertinent part, the Veteran's claim of 
entitlement to a TDIU.  A videoconference Board hearing was held 
before the undersigned Acting Veterans Law Judge in July 2007.

In December 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

In a February 2009 rating decision, the RO recharacterized the 
Veteran's service-connected bilateral wrist disability as carpal 
tunnel syndrome, de Quervain's syndrome, and tenosynovitis of 
each wrist and assigned separate 10 percent ratings for each 
wrist effective November 10, 2008.  Thus, these issues are as 
stated on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected PTSD is manifested by, at 
worst, occupational and social impairment with reduced 
reliability and productivity; there is no objective evidence of 
deficiencies in most areas or total occupational and social 
impairment.

3.  The Veteran's service-connected chondromalacia in the each 
knee is manifested by, at worst, flexion limited to 30 degrees or 
more in each leg.

4.  The Veteran experiences slight right knee subluxation.

5.  The Veteran's service-connected bilateral wrist disability is 
manifested by, at worst, limitation of motion in each wrist prior 
to November 11, 2008; there is no evidence of ankylosis in either 
wrist.

6.  The Veteran's service-connected carpal tunnel syndrome, de 
Quervain's syndrome, and tenosynovitis in each wrist is 
manifested by, at worst, limitation of motion in each wrist 
effective November 10, 2008; there is no evidence of ankylosis in 
either wrist.

7.  Service connection is in effect for PTSD, evaluated as 
50 percent disabling effective October 18, 2000, for asthma, 
evaluated as 30 percent disabling effective May 28, 2004, for 
bilateral knee chondromalacia, evaluated as 20 percent disabling 
in each knee effective November 8, 2000, for a bilateral wrist 
disability, evaluated as 10 percent disabling prior to 
November 10, 2008, for carpal tunnel syndrome, de Quervain's 
syndrome, and tenosynovitis of the right wrist, evaluated as 
10 percent disabling effective November 10, 2008, for carpal 
tunnel syndrome, de Quervain's syndrome, and tenosynovitis of the 
left wrist, evaluated as 10 percent disabling effective 
November 10, 2008, for sinusitis/hay fever and for chronic 
athlete's foot of the left foot, each evaluated as 0 percent 
disabling effective November 1, 1995, and for a bilateral ankle 
disability, evaluated as 0 percent disabling effective May 28, 
2004; the Veteran's combined disability evaluation for 
compensation is 80 percent effective November 10, 2008.

8.  The Veteran's service connected disabilities render her 
unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2009).

2.  The criteria for a disability rating greater than 20 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
DC 5299-5260 (2009).

3.  The criteria for a separate 10 percent rating, and no higher, 
for right knee subluxation have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, DC 5257 (2009).

4.  The criteria for a disability rating greater than 20 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
DC 5299-5260 (2009).

5.  The criteria for a disability rating greater than 10 percent 
prior to November 10, 2008, for a bilateral wrist disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5003-5215 (2009).

6.  The criteria for a disability rating greater than 10 percent 
for carpal tunnel syndrome, de Quervain's syndrome, and 
tenosynovitis in the right wrist effective November 10, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5215-5024 (2009).

7.  The criteria for a disability rating greater than 10 percent 
for carpal tunnel syndrome, de Quervain's syndrome, and 
tenosynovitis in the left wrist effective November 10, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5215-5024 (2009).

8.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in August 2004 and in March 2008, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claims, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters informed the appellant to submit medical 
evidence showing that her service-connected PTSD, bilateral knee 
chondromalacia, and bilateral wrist disability had worsened.  The 
Veteran also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, and in 
light of the decision below granting the Veteran's TDIU claim, 
the Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any additional 
information in support of her claims.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for PTSD, bilateral knee 
chondromalacia, or for a bilateral wrist disability.  The 
evidence also supports granting the Veteran's TDIU claim.  The 
claimant further has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006 and in May 2009, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the August 2004 letter was issued to the 
appellant and his service representative prior to the January 
2005 rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Because the appellant's increased 
rating claims are being denied in this decision, and because the 
appellant's TDIU claim is being granted, any question as to the 
appropriate disability rating or effective date is moot and there 
can be no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the timing or content of the 
notice provided to the Veteran and his service representative has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations which address 
the current nature and severity of his service-connected PTSD, 
bilateral knee chondromalacia, and bilateral wrist disability.  
VA also has obtained opinions regarding the impact of the 
Veteran's service-connected disabilities on his employability.  
In summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary to 
meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that his service-connected PTSD, right knee 
chondromalacia, left knee chondromalacia, and bilateral wrist 
disability all are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

The Veteran's service-connected PTSD currently is evaluated as 
50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  See 
38 C.F.R. § 4.130, DC 9411.  The Veteran's service-connected 
bilateral knee chondromalacia currently is evaluated as 
20 percent disabling in each knee by analogy to 38 C.F.R. 
§ 4.71a, DC 5299-5260 (other orthopedic disability-limitation of 
leg flexion).  See 38 C.F.R. § 4.71a, DC 5299-5260 (2009).  The 
Veteran's service connected bilateral wrist disability currently 
is evaluated as 10 percent disabling prior to November 10, 2008, 
by analogy to 38 C.F.R. § 4.71a, DC 5003-5215 (arthritis-
limitation of wrist motion).  See 38 C.F.R. § 4.71a, DC 5003-5215 
(2009).  As noted in the Introduction, effective November 10, 
2008, the Veteran's service-connected bilateral wrist disability 
was recharacterized as carpal tunnel syndrome, de Quervain's 
syndrome, and tenosynovitis and evaluated as 10 percent disabling 
in each wrist by analogy to 38 C.F.R. § 4.71a, DC 5215-5024 
(limitation of wrist motion-tenosynovitis).  See 38 C.F.R. 
§ 4.71a, DC 5215-5024 (2009).

Under DC 9411, a 50 percent rating is assigned for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect, circumstantial, circumlocutory, or stereotyped speech, 
panic attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2009).

A 70 percent rating is assigned for PTSD manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), spatial disorientation, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective relationships.  

A 100 percent rating is assigned for PTSD manifested by total 
occupational and social impairment due to such symptoms as gross 
impairment in thought process or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, and memory loss for names of close relatives, own 
occupation, or own name.  Id.

DC 5260 provides a 20 percent rating for limitation of leg 
extension to 15 degrees.  A 30 percent rating is assigned for leg 
extension limited to 20 degrees.  A 40 percent rating is assigned 
for leg extension limited to 30 degrees.  A maximum 50 percent 
rating is assigned for leg extension limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2009).

DC 5215 provides that a minimum 10 percent rating is assigned for 
limitation of motion of the wrist with palmar flexion limited in 
line with the forearm.  A maximum 10 percent rating is assigned 
for limitation of motion of the wrist with dorsiflexion less than 
15 degrees.  These ratings are assigned for both the major 
(dominant) and minor (non-dominant) sides.  38 C.F.R. § 4.71a, 
DC 5215 (2009).

DC 5024 provides that tenosynovitis will be rated as degenerative 
arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5024 (2009).  
DC 5003 provides a 10 percent rating for degenerative arthritis 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  A maximum 20 percent rating is 
assigned under DC 5003 for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003 (2009).  For the purpose of rating 
disability due to degenerative arthritis, the wrist is considered 
a major joint.  See 38 C.F.R. § 4.45(f) (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2009).  

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45 (2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where a Veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate for 
functional loss, which comports with the principle underlying 
Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the 
same manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2009).  The Rating Schedule may not 
be employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of the 
knee involve different symptomatology and separate ratings 
specifically are allowed under the Rating Schedule with x-ray 
evidence of arthritis.  See VAOGCPREC Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).

The standard range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II (2009).

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a disability rating greater than 
50 percent for PTSD.  The medical evidence shows that the 
Veteran's service-connected PTSD is manifested by, at worst, 
occupational and social impairment with reduced reliability and 
productivity. There is no medical evidence that the Veteran 
experiences deficiencies in most areas or total disability as a 
result of her service-connected PTSD.  For example, on VA 
outpatient treatment in February 2004, it was noted that the 
Veteran's PTSD was stable.  Mental status examination of the 
Veteran showed full orientation, speech within normal limits, 
goal-oriented thinking, no abnormal associations, and minimal 
anxiety.  The Veteran denied any current suicidal or homicidal 
ideation or plan and any abnormal perceptual experiences.  The 
Veteran reported on VA examination in October 2004 that she 
experienced nightmares 2 times a month.  She also reported that 
she tried to avoid thoughts of her in-service trauma, felt 
distant from others, and had lost interest in previous 
activities.  She also reported having 1 friend and acquaintances 
at work.  Mental status examination of the Veteran was unchanged 
from February 2004.  The Veteran's The Veteran's Global 
Assessment of Functioning (GAF) score was 55, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Following VA outpatient treatment in 
November 2005, it was noted that the Veteran was "moderately 
symptomatic but stable" on current regimen.

The Veteran was hospitalized at a VA Medical Center in August 
2006 for treatment of PTSD.  Her GAF score on admission was 35, 
indicating some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  The Veteran reported 
significant financial stress culminating in her electricity being 
turned off due to unpaid bills and significant stress in her 
relationship with her daughter.  The Veteran also reported that 
she was depressed although mental status examination showed no 
delusion or hallucinations, suicidal or homicidal ideation, and a 
thought process which was within normal limits.  The Veteran 
voiced passive suicidal ideation on admission but denied any plan 
to harm herself.  It was noted that, in the process of requesting 
that the electricity be turned back on at the Veteran's house, it 
was found to be dirty, filled with animals, and declared 
uninhabitable until cleaned.  The Veteran participated in 
cleaning up her home so that she could return to it upon 
discharge.  The discharge diagnoses included PTSD by history.

On VA outpatient treatment in September 2006, the Veteran 
reported that she had experienced "a breakdown" in August 2006 
which had prompted her hospitalization.  She stated that she had 
been "very frustrated with the situation at home and at work."  
She also reported that she felt depressed "most of the day every 
day" and would stay in bed "if she could afford it."  Mental 
status examination of the Veteran showed full orientation, speech 
within normal limits, goal-oriented thinking, no abnormal 
associations, and no anxiety.  The Veteran denied any current 
suicidal or homicidal ideation or any abnormal perceptual 
experiences.  Her GAF scores were 45 and 51, both indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The diagnoses included 
PTSD.

In September 2007, the Veteran complained that she had 
experienced "about 3 months of word-finding difficulty, 
forgetting certain errands, forgetting that she has completed 
other errands, losing her train of thought in mid-conversation, 
and 'blanking' in front of the computer screen at work."  The 
Veteran stated that she "often forgets how to do computer tasks 
at work despite having done them before without incident."  She 
also stated that others at work "have often told her that she is 
repeating herself."  The Veteran reported that she was 
independent for medication management but left her financial 
management to her daughter since her hospital admission in August 
2006.  She reported that her personal hygiene was an issue, 
including at work, and her daughter needed to remind her to 
shower and brush her teeth.  She also reported that she no longer 
drives because of her daughter's concern that her reaction time 
was too slow.  She described increased depression beginning 
approximately 3-4 months earlier, unrelated to any specific event 
or trigger.  She also described poor motivation, increased 
appetite, and excessive fatigue and need for sleep.  She stated 
that she slept 8 hours a night during the week "and still feels 
tired all the time."  She also stated that she slept 12 to 
14 hours a night on weekends.  She admitted occasional suicidal 
thoughts but denied any intention or plan.  She reported hearing 
voices calling her name at time but denied any other auditory 
hallucinations and all visual hallucinations.  There was no 
evidence of paranoia or other delusions.  She denied any recent 
changes in her PTSD symptoms.  The VA examiner stated in his 
summary that the Veteran had normal orientation and working 
memory and was impaired in basic attention and experienced 
significant depressive symptomatology.  He noted that the 
Veteran's personal hygiene often was poor and she did not drive 
any more.  He also noted that "the most salient etiology [for 
the Veteran's problems] is major depression, especially since 
[the Veteran] reported that her PTSD symptoms are largely under 
control."  The impressions included PTSD.  The Board notes that, 
although it appears that the Veteran's depression had worsened by 
September 2007, the VA examiner specifically noted that the 
Veteran's service-connected PTSD symptoms were under control and 
that her worsening symptoms largely were related to (non-service-
connected) major depression.  

In January 2008, it was noted that one of the Veteran's recent 
stressors had been resolved because she would be moving soon to a 
new home.  Her mood was stable and there was no evidence of 
psychosis.  Her current GAF score was 58, indicating moderate 
symptoms.  In February 2008, the Veteran reported that her mood 
and anxiety had been stable in the previous 3 weeks.  In summary, 
absent evidence that the Veteran's service-connected PTSD has 
resulted in occupational and social impairment with deficiencies 
in most areas or total disability (i.e., a 70 or 100 percent 
rating under DC 9411), the Board finds that the criteria for a 
disability rating greater than 50 percent for PTSD have not been 
met.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater than 
20 percent for right knee chondromalacia.  The Veteran's service-
connected right knee chondromalacia is manifested by, at worst, 
right leg flexion limited to 30 degrees or more (as seen on VA 
outpatient treatment in September 2005).  The Board notes that, 
on VA orthopedic examination in October 2004, the Veteran had 
120 degrees of flexion in her right knee and complained of 
chronic knee pain which required medication.  It was noted that, 
with a weight of 5 pounds, the Veteran was unable to do any 
passive or active range of motion with the right knee due to 
discomfort at the end point.  The Veteran denied using any braces 
or crutches to walk.  She reported gaining 30 pounds in the 
previous 3 months, which the VA examiner noted further 
compromised her ambulation increased her knee pain while weight 
bearing.  

On VA outpatient treatment in September 2005, the Veteran 
complained of a right knee injury after her right knee gave out 
on stairs.  She had been seen in an emergency room when her knee 
was immobilized and she was given crutches.  X-rays of the right 
knee showed degenerative joint disease.  Physical examination 
showed that she limped with crutches.  Range of motion testing 
showed flexion to 90 degrees with pain.  The assessment was right 
knee degenerative joint disease and rule-out meniscal tear.

In October 2005, it was noted that the Veteran recently had 
fallen.  Physical examination of the right knee showed a tender 
lateral joint and symmetric laxity to varus testing.  Range of 
motion testing showed flexion to 110 degrees with some pain.  The 
Veteran had an antalgic gait favoring the right side.  X-rays 
showed minimal degenerative joint disease in the right knee.  The 
assessment was status-post fall with possible meniscal injury to 
the right knee.

In November 2005, the Veteran complained of right knee pain while 
walking and right knee instability.  Objective examination showed 
a minimally tender medial knee joint line and right knee flexion 
to 120 degrees.  A computerized tomography (CT) scan showed a 
small amount of fragmentation at posterior extent of proximal 
tibia.  X-rays showed grossly normal bony alignment without 
visualized fractures.  An magnetic resonance imaging (MRI) scan 
showed an anterior cruciate ligament (ACL) tear.  The assessment 
was right knee ACL tear and small tibial plateau fracture outside 
of weight bearing area but with extensive bone bruising.  The 
Veteran was given a new cane and an ACL brace for stability in 
the right knee.

In October 2006, the Veteran had surgery to reconstruct her right 
ACL.

VA MRI scan of the Veteran's right knee in August 2007 showed a 
complete tear of the ACL graft, mild posterior subluxation of the 
distal femur epiphysis relative to the tibia plateau, a torn 
posterior horn of the medial meniscus, a partially torn medial 
collateral ligament at its tibia insertion, and stage II 
chondromalacia patella.

On VA orthopedic examination in November 2008, it was noted that 
the Veteran had re-injured her repaired right ACL in October 
2007.  The Veteran denied any constitutional symptoms of 
arthritis or incapacitating episodes of arthritis.  She reported 
that she could stand only for 15-30 minutes and walk 1/4 mile.  
Physical examination showed right knee flexion to 130 degrees 
with pain beginning at 90 degrees.  Pain resulted in the loss of 
an additional 5 degrees of range of motion in the right knee.  
Right knee extension was from 90 to -10 degrees without pain.  No 
inflammatory arthritis or joint ankylosis was present.  The 
diagnoses included right knee with complete tear of ACL graft, 
mild posterior subluxation of the distal femur epiphysis relative 
to the tibial plateau, torn posterior horn of the medial 
meniscus, partially torn medial collateral ligament at its tibia 
insertion, and stage II chondromalacia patella.  There is no 
objective medical evidence indicating that the Veteran's service-
connected right knee disability resulted in additional limitation 
of motion on flexion.  In summary, absent evidence of right knee 
flexion limited to 15 degrees or less (i.e., a 30 percent rating 
under DC 5260), the Board finds that the criteria for a 
disability rating greater than 20 percent for right knee 
chondromalacia have not been met.

The Board finds that the competent medical evidence supports 
assigning a separate 10 percent rating for the Veteran's mild 
right knee subluxation.  See 38 C.F.R. § 4.71a, DC 5257 (2009).  
At his VA examination in November 2008, the Veteran reported that 
he experienced daily or more often episodes of dislocation or 
subluxation in the right knee.  The diagnoses included right knee 
with mild posterior subluxation of the distal femur epiphysis 
relative to the tibia plateau.  Accordingly, the Board finds that 
the criteria for a separate 10 percent rating, and no higher, for 
right knee subluxation are met.  See VAOGCPREC Op. No. 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC Op. No. 
9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998); see also 
38 C.F.R. § 4.71a, DC 5257 (2009).

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater than 
20 percent for left knee chondromalacia.  The medical evidence 
shows that, on VA orthopedic examination in October 2004, the 
Veteran had flexion to 125 degrees in the left knee with 
discomfort at the end point.  Repetitive range of motion testing 
resulted in fatigue and lack of endurance and an additional loss 
of 5 degrees of flexion in the left knee.  Again, it was noted 
that, with a weight of 5 pounds, the Veteran was unable to do any 
passive or active range of motion in the left knee due to 
discomfort at the end point.  The VA examiner stated that the 
Veteran's left knee chondromalacia had compromised her activities 
of daily living and she was moderately functionally impaired.  
The assessment included left knee chondromalacia with required 
daily medication as a result of chronic knee pain and discomfort.  

On VA orthopedic examination in November 2008, the Veteran's 
complaints included progressively worse knee pain.  The Veteran 
denied needing to use assistive aids for walking.  She reported 
experiencing knee pain, stiffness, weakness, and effusion but 
denied any knee locking.  Physical examination showed left knee 
flexion to 120 degrees with pain beginning at 90 degrees and an 
additional loss of 10 degrees of motion following repetitive use 
due to pain.  The Veteran's left knee extension was from 90 to -
20 degrees with no additional lost motion following repetitive 
use.  X-rays of the left knee taken in May 2006 were reviewed and 
showed no acute fractures or dislocation and joint spaces within 
normal limits.  No relevant left knee diagnoses were noted.  
There is no objective medical evidence indicating that the 
Veteran's service-connected left knee disability resulted in 
additional limitation of motion on flexion.  In summary, absent 
evidence of left knee flexion limited to 15 degrees or less 
(i.e., a 30 percent rating under DC 5260), the Board finds that 
the criteria for a disability rating greater than 20 percent for 
left knee chondromalacia have not been met.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater than 
10 percent for a bilateral wrist disability prior to November 10, 
2008.  As noted elsewhere, the Veteran was in receipt of a single 
10 percent rating under 38 C.F.R. § 4.71a, DC 5003-5215 for his 
service-connected bilateral wrist disability prior to 
November 10, 2008.  The medical evidence shows that, prior to 
November 10, 2008, the Veteran's service-connected bilateral 
wrist disability was manifested by, at worst, bilateral wrist 
pain consistent with chronic arthritis (as seen on VA orthopedic 
examination in October 2004).  At that examination, it was not 
that there was no evidence of trauma in the Veteran's wrist and 
only mild tenderness to palpation at the dorsal aspect of both 
wrists, right greater than left.  The Veteran had a normal range 
of motion bilaterally on flexion and extension.  Dorsiflexion was 
to 80 degrees and palmar flexion was to 75 degrees.  The Veteran 
complained of fatigue and stiffness and 5 minutes of repetitive 
range of motion testing but the wrists' range of motion was 
unchanged.  

On VA outpatient treatment in August 2005, the Veteran complained 
of bilateral right greater than left forearm pain when typing on 
the computer at work.  Physical examination showed no atrophy of 
the intrinsic muscles of the hands or forearm atrophy.  There was 
mild tenderness at the carpal metacarpal joints of the wrists 
bilaterally, right greater than left.  

In May 2007, the Veteran's complaints included right wrist pain 
without radiation in to her hand or fingers and without weakness.  
Physical examination of the right wrist showed a full range of 
motion and no swelling.  The VA examiner stated that the 
Veteran's reported right wrist pain was not typical for carpal 
tunnel syndrome given that she reported no radiation in to her 
hand or fingers.  The assessment included right wrist pain with a 
questionable overuse injury from typing.  The Veteran received a 
wrist splint for use at work.  As noted elsewhere, the wrist is 
considered a major joint.  See 38 C.F.R. § 4.45(f) (2009).  There 
is no indication from the competent medical evidence that the 
Veteran's service-connected bilateral wrist disability involved 
another major joint or other minor joint groups as seen on x-
rays.  In summary, absent x-ray evidence of the involvement of 2 
or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations (i.e., a 20 percent 
rating under DC 5003-5215), the Board finds that the criteria for 
a disability rating greater than 10 percent for a bilateral wrist 
disability are not met prior to November 10, 2008.

The Veteran also is not entitled to disability ratings greater 
than 10 percent effective November 10, 2008, for his service-
connected carpal tunnel syndrome, de Quervain's syndrome, and 
tenosynovitis in each wrist.  As noted, the Veteran's bilateral 
wrist disability was recharacterized as carpal tunnel syndrome, 
de Quervain's syndrome, and tenosynovitis in each wrist and 
separate 10 percent ratings were assigned for this disability 
effective November 10, 2008.  See 38 C.F.R. § 4.71a, DC 5215-5024 
(2009).  On VA examination on November 10, 2008, the Veteran's 
complaints included difficulty holding items with both hands due 
to bilateral wrist pain.  The Veteran also reported experiencing 
bilateral wrist stiffness and weakness.  Range of motion testing 
of the right wrist showed palmar flexion to 60 degrees with pain 
at 55 degrees, dorsiflexion to 60 degrees with pain from 0-
10 degrees, radial deviation to 20 degrees, and ulnar deviation 
to 25 degrees.  Range of motion testing of the left wrist showed 
palmar flexion to 70 degrees with a loss of 10 degrees due to 
pain following repetitive use, dorsiflexion to 70 degrees with a 
loss of 10 degrees due to pain following repetitive use, radial 
deviation to 20 degrees, and ulnar deviation to 40 degrees.  No 
joint ankylosis was present.  The VA examiner noted that 
de Quervain's syndrome was present in both wrists.  The diagnoses 
included carpal tunnel syndrome, de Quervain's syndrome, and 
tenosynovitis in both wrists.  There is no indication again from 
the competent medical evidence that the Veteran's service-
connected carpal tunnel syndrome, de Quervain's syndrome, and 
tenosynovitis in each wrist involved another major joint or other 
minor joint groups as seen on x-rays.  Absent x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups (i.e., a 20 percent rating under DC 5215-5024), the 
Board finds that the criteria for a disability rating greater 
than 10 percent for carpal tunnel syndrome, de Quervain's 
syndrome, and tenosynovitis in each wrist have not been met.  

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected PTSD, bilateral 
knee chondromalacia, and bilateral wrist disability.  38 C.F.R. 
§ 3.321 (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the Veteran 
or reasonably raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected PTSD, bilateral knee chondromalacia, 
and bilateral wrist disability are not inadequate in this case.  
Additionally, as discussed above, the diagnostic criteria 
adequately describe the severity and symptomatology of each of 
these service-connected disabilities.  The competent medical 
evidence does not show that the symptomatology associated with 
the Veteran's service-connected PTSD or bilateral wrist 
disability has worsened.  Although the evidence indicates that 
the Veteran experiences recurrent right knee subluxation, 
entitling him to a separate rating, there is no indication in the 
competent medical evidence that the symptomatology associated 
with the Veteran's service-connected bilateral knee 
chondromalacia has worsened.  The Board notes that the 50 percent 
rating currently assigned for the Veteran's service-connected 
PTSD contemplates severe disability.  Moreover, the evidence does 
not demonstrate other related factors such as marked interference 
with employment and frequent hospitalization.  It appears that 
the Veteran continues to be employed as a VA compensation and 
pension clerk.  Although the Veteran was hospitalized briefly in 
August 2006 for what she later termed a "breakdown," the 
increased symptomatology which she experienced following this 
hospitalization was attributed to depression by a VA examiner who 
subsequently treated her.  In light of the above, the Board finds 
that the criteria for submission for assignment of extraschedular 
ratings for any of the Veteran's service-connected disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

TDIU

The Veteran contends that her service-connected disabilities 
prevent her from securing or maintaining substantially gainful 
employment.

As noted, service connection is in effect for PTSD, evaluated as 
50 percent disabling effective October 18, 2000, for asthma, 
evaluated as 30 percent disabling effective May 28, 2004, for 
bilateral knee chondromalacia, evaluated as 20 percent disabling 
in each knee effective November 8, 2000, for a bilateral wrist 
disability, evaluated as 10 percent disabling prior to 
November 10, 2008, for carpal tunnel syndrome, de Quervain's 
syndrome, and tenosynovitis of the right wrist, evaluated as 
10 percent disabling effective November 10, 2008, for carpal 
tunnel syndrome, de Quervain's syndrome, and tenosynovitis of the 
left wrist, evaluated as 10 percent disabling effective 
November 10, 2008, for sinusitis/hay fever and for chronic 
athlete's foot of the left foot, each evaluated as 0 percent 
disabling effective November 1, 1995, and for a bilateral ankle 
disability, evaluated as 0 percent disabling effective May 28, 
2004.  The Veteran's combined disability evaluation for 
compensation is 80 percent effective November 10, 2008.  See 
38 C.F.R. § 4.25 (2009).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable 
to secure or follow a substantially gainful occupation due solely 
to impairment resulting from his service-connected disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion but not to 
his age or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a 
Veteran is unemployable by reason of his or her service-connected 
disabilities, but they fail to meet the percentage standards set 
forth in § 4.16(a), TDIU claims should be submitted to the 
Director, C&P Service, for extraschedular consideration.  
38 C.F.R. § 4.16(b).  The Board is precluded from assigning a 
TDIU rating on an extraschedular basis in the first instance.  
Instead, the Board must refer any claim that meets the criteria 
for referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the 
Veteran's service-connected disability or disabilities preclude 
him from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to earn 
a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected disability or 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
Court has held that the central inquiry in determining whether a 
Veteran is entitled to a TDIU is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the Veteran, as 
a result of his service-connected disabilities alone, is unable 
to secure or follow any form of substantially gainful occupation 
which is consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined 
that the threshold factor for extraschedular consideration is a 
finding by the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  See also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual 
pt. III, subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms" 
(including marked interference with employment and frequent 
periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, C&P Service, for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

The Board finds that the preponderance of the evidence supports 
granting the Veteran's TDIU claim.  When she filed her TDIU claim 
in October 2005, the Veteran contended that her service-connected 
"arthritis" and PTSD prevented her from securing or maintaining 
substantially gainful employment.  The Veteran conceded that she 
was employed with VA at the time that she filed her TDIU claim; 
however, she asserted that her continued employment was 
"tenuous" given the impact of her service-connected 
disabilities on her employability.  The Board notes that the 
Veteran's current combined disability evaluation for compensation 
is 80 percent.  There also is one single service-connected 
disability ratable at 40 percent or more (in this case, PTSD).  
Accordingly, the Veteran is entitled to a TDIU on a schedular 
basis.  See 38 C.F.R. § 4.16(a).  The Board also notes that, on 
VA psychiatric examination in November 2008, the Veteran reported 
that, in the past year, her job performance had worsened and her 
supervisor had sent back work to her for corrections.  She stated 
that she had missed a lot of time at work and was out sick 1 or 
2 days a month which created problems for her co-workers because 
they had to pick up the slack.  The VA examiner opined that the 
Veteran's depression was associated directly with her service-
connected PTSD "and interferes with her ability to work on her 
current job or any other job and, thus, makes her unemployable."  
Accordingly, the Board finds that, because the schedular criteria 
for a TDIU have been met, the Veteran's TDIU claim is granted.


ORDER

Entitlement to a disability rating greater than 50 percent for 
PTSD is denied.

Entitlement to a disability rating greater than 20 percent for 
right knee chondromalacia is denied.

Entitlement to a separate 10 percent rating, and no higher, for 
right knee subluxation is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating greater than 20 percent for 
left knee chondromalacia is denied.

Entitlement to a disability rating greater than 10 percent prior 
to November 10, 2008, for a bilateral wrist disability is denied.

Entitlement to a disability rating greater than 10 percent 
effective November 10, 2008, for carpal tunnel syndrome, de 
Quervain's syndrome, and tenosynovitis in the right wrist is 
denied.

Entitlement to a disability rating greater than 10 percent 
effective November 10, 2008, for carpal tunnel syndrome, de 
Quervain's syndrome, and tenosynovitis in the left wrist is 
denied.

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


